 1

 2

 3

 4                        UNITED STATES DISTRICT COURT

 5                       NORTHERN DISTRICT OF CALIFORNIA

 6                           SAN FRANCISCO DIVISION

 7

 8 UNITED STATES OF AMERICA,       )       No. CR-17-0028-JST
                                   )
 9                  Plaintiff,     )
                                   )
10                                 )       STIPULATED MOTION TO
     v.                            )       AMEND BRIEFING SCHEDULE RE
11                                 )       JEHOADDAN WILSON’S MOTION
     JEHOADDAN WILSON,             )       TO DISMISS THE INDICTMENT
12                                 )       FOR PRE-INDICTMENT DELAY
     V.                            )
13                                 )
                    Defendant.     )
14   ______________________________)

15       The United States and defendant Jehoaddan Wilson, through

16 counsel of record, hereby move for an order amending the briefing

17 schedule for Wilson’s motion to dismiss the indictment for pre-

18
     indictment delay.
19
         1.   The parties have conferred regarding the defendant’s motion
20
              to dismiss the indictment.     The motion is calendared for
21
              June 14, 2019, the same date as the previously set status
22

23            hearing on this case.

24       2.   The parties have agreed to the following proposed briefing
25            schedule, to allow the parties additional time to brief the
26
              motion than is currently provided by local rule.     The
27
              parties propose that the government file any opposition by
28


                                       1
30
 1             May 17, 2019, and the defendant file a reply brief by May

 2             31, 2019.   The set date of June 14, 2019 would be
 3             unchanged, subject to the Court’s approval.
 4
         A proposed order is being submitted with this request.
 5
     SO STIPULATED:
 6
     DATED: April 19, 2019          /s/ ROBERT DAVID REES
 7                                  ROBERT DAVID REES
                                    Assistant U.S. Attorney
 8

 9 DATED: April 19, 2019            /s/ John J. Jordan
                                    John J. Jordan
10                                  Attorney for Defendant

11
     [PROPOSED] ORDER
12

13

14       FOR GOOD CAUSE, the briefing schedule for defendant’s motion to

15 dismiss is amended to allow the government to file any opposition by

16 May 17, 2019, and the defendant to file a reply brief by May 31,

17
     2019.   The hearing date of June 14, 2019, will remain unchanged.
18

19

20

21 IT IS SO ORDERED.

22 Dated: April 22, 2019            _____________________________
                                    JUDGE JON S. TIGAR
23                                  United States District Judge
                               ____________________________
24

25

26
27

28


                                      2
30
